DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. In response:
The amendments to the claims have been entered.
Claims 1-14 are pending.
Claims 1, 3, 8, 9 and 14 are amended. 
In view of the amendments to the claims, the indefiniteness rejections have been withdrawn.
In the response, Applicants argued that the claimed “particle feeder configured to bring a particle containing a same element as that of the metal ion into the hard water at a feeding point, the feeding point being located upstream of the hard water storage or located in the hard water storage” is a distinguishing feature over claims 3 and 4 in U.S. Application No. 16/488,592 and claims 1 and 2 as issued in US 11/242,273 (see page 5)
It is noted only 16/488,592 was cited in the double patenting rejection. 
In view of Applicants’ arguments, the double patenting rejection has been withdrawn. 
In the response, Applicants argued there is no motivation to modify the separation device of figure 6 of WO 443 to include a particle feature, as claimed. It was argued that:
“this embodiment of WO'443 does not include a separate particle feeder as claimed” (see page 7).
“The neutrally buoyant material is already a separate phase from the water, and there is no reason to include any type of separate particle feeding to provide crystallization and precipitation. Also, as shown in FIG. 6, the treated water is pumped from the device for subsequent strontium removal” (see page 7). “WO'443 provides a separation device shown in FIG. 11 (below) where strontium is separated from water. This, for example, may be the treated water that has left the device shown in FIG. 6. As such, if combined, the separation device shown in FIG. 11 of WO'433 would be downstream the device shown in FIG. 6” (see page 8).
“JP'996 also fails to cure the deficiencies of W0'443. JP'996 discloses the use CO2 gas and adjustment of pH to 8 or higher to precipitate calcium ions” (see page 9)
In the response, Applicants argued that even if WO 443 were modified, there is not reason or motivation to achieve the claimed ion removal system because it “would result in the slurry being combined in some form of a downstream mixer, not the bubble tank. With reference to FIG. 11 of WO'443, the source 910 of water product 926 is best likened to the water being provided from the device in FIG. 6 of WO'443. Downstream from this storage is the tank 912 to hold slurry composition precipitator vessel 916” (see pages 9 and 10).
Regarding argument (4a), the separate particle feeder limitation is noted as being present in Figure 6 of WO 443 (see page 9 and 10 of the Office Action).
Argument (4b) is deemed unpersuasive. Vessel (820) of figure 6 is deemed a hard water storage embodiment.  The tank (912)/slurry composition (914/16) of figure 11 is deemed a particle feeder.  The entry of the slurry composition (914/16) from tank (912) into the vessel (820) is deemed to be upstream of the hard water storage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the tank (912)/slurry composition (914/16) upstream of the vessel (820) and reasonably expect the resulting apparatus to work as WO 433 intended.  Additionally, WO 443 disclose that “various apparatus described are provided by way of illustration only and that various modifications and changes may be made without following the examples of embodiments and applications illustrated and described herein, wherein such modifications and changes are within the scope of the apparatus of the invention” (see paragraph [00266]). 
Regarding argument (4c), JP 996 discloses using calcium carbonate as seed crystals achieves rapid crystallization, generation of small fine particles of calcium carbonate and minimal sludge is generated. See JP '996, page 5, paragraph [180]” (see Office Action, page 10).  There is sufficient reasoning and motivation to combine the disclosure of JP 996 with WO 443. 
Argument (5) is deemed unpersuasive.  It has not been established that the removal of the neutrally buoyant material, as illustrated in figure 6, must occur before the removal of strontium, as illustrated in figure 11.  Noted above, WO 443 discloses that “various modifications and changes may be made without following the examples of embodiments and applications illustrated and described herein” (see paragraph [00266]).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” (see MPEP 2123, I).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/089443 (hereinafter WO ‘443), or in the alternative, as being unpatentable over WO 2014/089443 (hereinafter WO ‘443) in view of JP 2004-16996 (hereinafter JP ‘996, Citations herein presented are to the machine generated English language translation), as evidenced by Matsumoto, Masakazu, et al. “The Application of Micro-Bubbles for Dissolution and Crystallization of Calcium Carbonate in Gas-Liquid-Solid System” (hereinafter NPL).  
Regarding claim 1, WO ‘443 discloses an ion removal system (“apparatus for separating materials from a liquid”  See paragraph [0002].  The apparatus embodiments disclosed in WO ‘443 are deemed a ion removal system) comprising 
an ion removal device (See figure 6, apparatus enables the formation of nanobubbles (800).  See also paragraphs [00166]-[00169]. See figure 11, separation apparatus (908).) including a hard water storage configured to store hard water (See figure 6, vessel (820).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘443  is substantially identical to the claimed “hard water storage” of the present application, and therefore, the structure of WO ‘443 is presumed inherently capable of storing hard water.) and a fine bubble generator configured to generate a fine bubble having a diameter of 100 µm or less to supply the hard water storage with the fine bubble (See figure 6, header (816), educator (818), pressure tank (812), pressurized gas source (814).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘443 is substantially identical to the claimed “fine bubble generator” of the present application, and therefore, the structure of WO ‘443 is presumed inherently capable of generating a fine bubble to supply the hard water storage with the fine bubble.).
WO ‘443 does not explicitly disclose that the bubbles generated are for removing a metal ion from the hard water by adsorbing the metal ion in the hard water to the fines bubble in the hard water storage and crystallizing and precipitating the adsorbed metal ion.  WO ‘443 discloses that the apparatus (800) is for “separating neutrally buoyant materials from a liquid via the use of bubbles (such as air bubbles).”  See paragraph [00133].  The “term ‘neutrally buoyant material’ means a solid or liquid material in a liquid (and may be a solid or liquid phase material that is phase separated in a liquid), and wherein spontaneous flotation or sinking of the material either does not occur at temperatures near 25°C, or occurs over a period of more than about 20 minutes. In some embodiments, the neutrally buoyant material has an average density that is between about 95% and 105% of the density of the surrounding liquid. The neutrally buoyant material may be, in various embodiments, dispersed, emulsified, gelled, or agglomerated within the liquid; or combinations thereof. In various embodiments, the neutrally buoyant material may be a single compound, a range of related compounds, or a heterogeneous mixture of compounds . The neutrally buoyant material may include a single phase or multiple phases, such as a mixture of a solid and a gel, or a solid and an emulsified liquid particulate, and the like. In some embodiments, the neutrally buoyant material may be an oily mixture. It will be understood by those skilled in the art that the use of "neutrally buoyant" herein refers to materials that are neutrally buoyant, and to materials that are nearly neutrally buoyant. Further, it will be understood by those skilled in the art that a reference to a neutrally buoyant "material" in a liquid may encompass a single such material, or multiple materials.”  See paragraph [00122].  The bubbles formed by the header (816)/eductors (818) in the vessel (820) of apparatus (800) of WO ‘443 are necessarily capable of removing a metal ion from the hard water by adsorbing the metal ion in the hard water to the fines bubble in the hard water storage and crystallizing and precipitating the adsorbed metal ion.  NPL is evidence that the bubbles generated by the header (816)/eductors (818) in the vessel (820) of apparatus (800) would cause crystallization and precipitation of the adsorbed metal ion.  NPL discloses that the “technique for the dissolution and crystallization of CaCO3 in the gas-liquid-solid phases using water-soluble acid or basic microbubbles….”  See page 477, section 1.  “CO2 microbubbles were fed into…solution… CO2 and NH3 micro-bubbles (CO2/NH3 microbubbles) were mixed and continuously fed into 2000 ml of a 0.1 mol/l solution of Ca(NO3)2, and CaO3 were reactively crystallized.”  See page 477, section 2.3.2. “CO2/NH3 micro-bubbles were continuously fed…into… an aqueous 0.1 mol/l solution of Ca(NO3)2 … in order to crystallize the CaCO3, CO2 gas was then fed to the liquid…and dissolving the CaCO3.”  See page 477, section 2.3.3.  
WO ‘443 also discloses a particle feeder (See figure 11, tank (912), slurry composition (914/16)) configured to bring a particle containing a same element as that of the metal ion into the hard water (See paragraphs [0037] and [00193]-[00197].  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘443 is substantially identical to the claimed “particle feeder” of the present application, and therefore, the structure of WO ‘443 is presumed inherently capable of bringing a particle containing a same element as that of the metal ion into the hard water.) at a feeding point, the feeding point being located upstream of the hard water storage or located in the hard water storage (Feeding point is located upstream of the hard water storage.  Additionally, MPEP 2144.04, Section VI., C., holds that it is prima facie obvious to rearrange parts of an apparatus.  Hence, rearranging the location of the feeding point in the ion removal system is merely a design choice.  Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the tank (912)/slurry composition (914/16) upstream of the vessel (820) and reasonably expect the resulting apparatus to work as WO 433 intended.  Additionally, WO 443 disclose that “various apparatus described are provided by way of illustration only and that various modifications and changes may be made without following the examples of embodiments and applications illustrated and described herein, wherein such modifications and changes are within the scope of the apparatus of the invention” (see paragraph [00266]).
In the alternative, where WO ‘443 is not considered configured to bring a particle containing a same element as that of the metal ion into the hard water, this feature is nonetheless disclosed by JP ‘996 and is rendered obvious by WO ‘443 in view of JP ‘996.  
JP ‘996 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. liquid purification.  JP ‘996 discloses “an ion exchange device filled with at least one type of anion exchange resin and a calcium carbonate precipitation device for precipitating calcium carbonate from the outflow water of the ion exchange device.”  See page 2, paragraph [45].  JP ‘996 discloses a system wherein “calcium carbonate is precipitated after treatment with an anion exchange resin, and OH-type, carbonic acid-type, and bicarbonate-type anions are used as the anion exchange resin.”  See JP ‘996, page 2, paragraph [77]. JP ‘996 discloses that the seed crystals in the crystallization reaction tower (2) are calcium carbonate seed crystals.  See JP ‘996, page 3, paragraph [100].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use calcium carbonate as the seed crystal, as disclosed in JP ‘996, for the seed crystal of WO ‘443.  This modification would achieve a particle, calcium carbonate, containing a same element as that of the metal ion, calcium, into the hard water, as established above by WO ‘443 as evidenced by NPL.  One of ordinary skill in the art would have been motivated to make this modification because it would achieve removal of calcium ions from the water, thereby achieving the objective of WO ‘443, i.e. water purification.  Furthermore, using calcium carbonate achieves rapid crystallization, generation of small fine particles of calcium carbonate and minimal sludge is generated.  See JP ‘996, page 5, paragraph [180].
WO ‘443 does not explicitly disclose an ion removal device and a particle feeder being present in a single ion removal system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holding tank (802) containing the solution (804) of apparatus (800) to the tank (912) containing the slurry composition (914/16) comprising seed crystals of apparatus (908) in order to achieve improved removal of impurities of contaminates from water in a single apparatus.  
Regarding claim 3, WO ‘443 or modified WO ‘443 discloses the invention as discussed above in claim 1. Further, WO ‘443 or modified WO ‘443 discloses the particle feeder (WO ‘443 - See figure 6, holding tank (802), solution (804), See figure 11, tank (912), slurry composition (914/16)) includes
an extruder connected to the feeding point to bring the particle to the feeding point (See figure 11, tank (912), regulator and combined flow pipe (924), “Tank 912 has, in some embodiments, a flow regulator (not shown) to regulate or meter the rate of flow of slurry composition 914 into the water product 926 to form combined flow 924” (see paragraph [0268]); and 
a particle storage configured to store the particle to be supplied to the extruder (See figure 11, tank (912).  Additionally, “[I]n such embodiments, various alternative means of supplying both a water soluble sulfate salt and seed crystals of strontium sulfate are used with equal advantage to supplying slurry composition 914 to the source 910 of water product 926. For example, dry powder metering systems for addition of seed crystals, water soluble sulfate salt, or a single apparatus for providing a blend of both components are employed in some embodiments to deliver the dry material components directly to the water product 926 as it flows into the mixing apparatus 928, whereupon the components are mixed directly into the water product.”  See paragraph [00270]. WO ‘443 discloses an alternative embodiment for supplying seed crystals to the feeding point to bring the particle into the hard water.).
Regarding claim 4, WO ‘443 or modified WO ‘443 discloses the invention as discussed above in claim 3. Further, WO ‘443 or modified WO ‘443 discloses an ion removal gas storage configured to store an ion removal gas as a raw material of the fine bubble generated by the fine bubble generator (See figure 6, pressurized gas source (814).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘443  is substantially identical to the claimed “ion removal gas storage” of the present application, and therefore, the structure of WO ‘443 is presumed inherently capable of storing an ion removal gas as a raw material of the fine bubble generated by the fine bubble generator.), 
wherein the particle storage and the ion removal gas storage are integrated with each other (WO ‘443, as discussed above, renders obvious an apparatus incorporating both the particle feeder (apparatus 908) and the ion removal gas storage (apparatus 800) in a single ion removal system.  The Examiner deems “integrated with each other” to mean that both the particle storage and the ion removal gas storage are present in the same apparatus.  Additionally, MPEP 2144.04, Section V., B., holds that it is prima facie obvious to modify a multi-component structure into a single integral structure.  Hence, making the particle storage and the ion removal gas storage integrated with each other is merely a matter of obvious engineering choice.).
Regarding claim 5, WO ‘443 or modified WO ‘443 discloses the invention as discussed above in claim 1. Further, WO ‘443 or modified WO ‘443 discloses an ion removal gas supplier configured to supply the fine bubble generator with an ion removal gas as a raw material of the fine bubble generated by the fine bubble generator (See figure 6, pressurized gas source (814). Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘443 is substantially identical to the claimed “ion removal gas supplier” of the present application, and therefore, the structure of WO ‘443 is presumed inherently capable of supplying the fine bubble generator with an ion removal gas as a raw material of the fine bubble generated by the fine bubble generator.); and
an ion removal gas flow path connecting the ion removal gas supplier and the fine bubble generator with each other (See figure 6, pipe connecting pressurized gas source (814) to the pressurized tank (812) to the header (816) within the vessel (820)),
wherein the feeding point is located in the ion removal gas flow path (Feeding point is the pressurized tank (812).  Additionally, MPEP 2144.04, Section VI., C., holds that it is prima facie obvious to rearrange parts of an apparatus.  Hence, rearranging the location of the feeding point is merely a design choice.).
Regarding claim 6, WO ‘443 or modified WO ‘443 discloses the invention as discussed above in claim 1. Further, WO ‘443 or modified WO ‘443 discloses a primary flow path for supplying the ion removal device with the hard water (See figure 6, source of produced/brackish water and pump (824)),
wherein the feeding point is located in the primary flow path (See figure 11, source (910), water product (926), tank (912), slurry (914/16), mixing apparatus (928) and pipe running from mixing apparatus (928) to precipitator vessel (916).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to position the source (910), water product (926), tank (912), slurry (914/16), mixing apparatus (928) and pipe running from mixing apparatus (928), of apparatus (908), to the source of produced/brackish water and pump (824), of apparatus (800), thereby achieving a feeding point is located in the primary flow path, wherein the primary flow path supplies the ion removal device with hard water.  Apparatus (908) achieves a homogeneously dispersed combined flow of seed crystals in the source water prior to entering the precipitator vessel (916). “Tank 912 is equipped to hold and dispense a slurry composition 914 of the invention such that a combined flow 924 of water product 926 and slurry composition 914 is formed and directed towards and into mixing apparatus 928.”  See paragraph [00268]. See also paragraph [00272].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to maintain this configuration of apparatus (908) when modifying apparatus (800) of WO ‘443 in order to maintain the homogeneously dispersed combined flow feature of WO ‘443.  Additionally, MPEP 2144.04, Section VI., C., holds that it is prima facie obvious to rearrange parts of an apparatus.  Hence, rearranging the location of the feeding point is merely a design choice.
Regarding claim 7, WO ‘443 or modified WO ‘443 discloses the invention as discussed above in claim 1. Further, WO ‘443 or modified WO ‘443 discloses the feeding point is located in the hard water storage (In WO ‘443, it would be merely a design choice to rearrange the location of the feeding point in the ion removal system.  See MPEP 2144.04.)  
In the alternative, JP ‘996 discloses that “[t]he crystallization reaction tower 2 filled with calcium carbonate seed crystals….”  See paragraph [100]. See figure 1, crystallization reaction tower (2).  That is, the feeding point is located within the crystallization reaction tower, i.e. In a hard water storage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the feeding point of modified WO ‘443 by filling the calcium carbonate seed crystals in the vessel (820) of modified WO ‘443 rather than in a separate tank (912) because “calcium carbonate generated by the crystallization reaction is rapidly crystallized and laminated on the seed crystal, so that the generation of fine particles of calcium carbonate is small and sludge due to the fine particles is less likely to be generated.  Calcium carbonate crystals grown by crystallization and lamination are granular and easily dehydrated, so they are easy to handle.” See paragraph [0180]-[0184].  
Regarding claim 8, WO ‘443 or modified WO ‘443 discloses the invention as discussed above in claim 1. Further, WO ‘443 or modified WO ‘443 discloses the particle feeder brings a gel particle (Since the particle is the same and the particle feeder is the same, then the particle formed must necessarily be a gel particle. See MPEP 2112 and In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997)).
Claims 2, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/089443 (hereinafter WO ‘443) in view of JP 2004-16996 (hereinafter JP ‘996, Citations herein presented are to the machine generated English translation), as evidenced by Matsumoto, Masakazu, et al. “The Application of Micro-Bubbles for Dissolution and Crystallization of Calcium Carbonate in Gas-Liquid-Solid System” (hereinafter NPL).  
Regarding claim 2, modified WO ‘443 discloses the invention as discussed above in claim 1. Further, modified WO ‘443 discloses the metal ion is a calcium ion (WO ‘443, “contaminated water (e.g., brackish or produced water, or flowback water from processes such as fracking).”  See paragraph [0002].  Brackish water necessarily contains calcium ions.  Further, “techniques also result in the precipitation of calcium salts present in the water. Calcium salts, such as calcium chloride (CaCl2) are often present in significant levels in produced water.”  See paragraph [0011].  See also NPL, Abstract); and the particle is calcium carbonate (See JP ;996, page 3, paragraph [100]).
Regarding claim 9, modified WO ‘443 discloses the invention as discussed above in claim 2. Further, modified WO ‘443 discloses the particle feeder (See figure 6,holding tank (802), solution (804), See figure 11, tank (912), slurry composition (914/16)) includes:
an extruder connected to the feeding point to bring the particle to the feeding point (See figure 11, tank (912), regulator and combined flow pipe (924). “Tank 912 has, in some embodiments, a flow regulator (not shown) to regulate or meter the rate of flow of slurry composition 914 into the water product 926 to form combined flow 924” (see paragraph [0268]); and 
a particle storage configured to store the particle to be supplied to the extruder (See figure 11, tank (912).  Additionally, “[I]n such embodiments, various alternative means of supplying both a water soluble sulfate salt and seed crystals of strontium sulfate are used with equal advantage to supplying slurry composition 914 to the source 910 of water product 926. For example, dry powder metering systems for addition of seed crystals, water soluble sulfate salt, or a single apparatus for providing a blend of both components are employed in some embodiments to deliver the dry material components directly to the water product 926 as it flows into the mixing apparatus 928, whereupon the components are mixed directly into the water product.”  See paragraph [00270]. WO ‘443 discloses an alternative embodiment for supplying seed crystals to the feeding point to bring the particle into the hard water).
Regarding claim 10, modified WO ‘443 discloses the invention as discussed above in claim 9. Further, modified WO ‘443 discloses an ion removal gas storage configured to store an ion removal gas as a raw material of the fine bubble generated by the fine bubble generator (See figure 6, pressurized gas source (814).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘443  is substantially identical to the claimed “ion removal gas storage” of the present application, and therefore, the structure of WO ‘443 is presumed inherently capable of storing an ion removal gas as a raw material of the fine bubble generated by the fine bubble generator),
wherein the particle storage and the ion removal gas storage are integrated with each other (Modified WO ‘443, as discussed above, renders obvious an apparatus incorporating both the particle feeder (apparatus 908) and the ion removal gas storage (apparatus 800) in a single ion removal system.  The Examiner deems “integrated with each other” to mean that both the particle storage and the ion removal gas storage are present in the same apparatus.  Additionally, MPEP 2144.04, Section V., B., holds that it is prima facie obvious to modify a multi-component structure into a single integral structure.  Hence, making the particle storage and the ion removal gas storage integrated with each other is merely a matter of obvious engineering choice).
Regarding claim 11, modified WO ‘443 discloses the invention as discussed above in claim 2. Further, modified WO ‘443 discloses an ion removal gas supplier configured to supply the fine bubble generator with an ion removal gas as a raw material of the fine bubble generated by the fine bubble generator (See figure 6, pressurized gas source (814). Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘443 is substantially identical to the claimed “ion removal gas supplier” of the present application, and therefore, the structure of WO ‘443 is presumed inherently capable of supplying the fine bubble generator with an ion removal gas as a raw material of the fine bubble generated by the fine bubble generator); and 
an ion removal gas flow path connecting the ion removal gas supplier and the fine bubble generator with each other (See figure 6, pipe connecting pressurized gas source (814) to the pressurized tank (812) to the header (816) within the vessel (820)), 
wherein the feeding point is located in the ion removal gas flow path (Feeding point is the pressurized tank (812).  Additionally, MPEP 2144.04, Section VI., C., holds that it is prima facie obvious to rearrange parts of an apparatus.  Hence, rearranging the location of the feeding point to be present in the ion removal gas flow path would have been obvious to one of ordinary skill in the art and said artisan would have a reasonable expectation that the resulting apparatus would work as intended by modified WO ‘443.). 
Regarding claim 12, modified WO ‘443 discloses the invention as discussed above in claim 2. Further, modified WO ‘443 discloses a primary flow path for supplying the ion removal device with the hard water (See figure 6, source of produced/brackish water and pump (824)),
wherein the feeding point is located in the primary flow path (See figure 11, source (910), water product (926), tank (912), slurry (914/16), mixing apparatus (928) and pipe running from mixing apparatus (928) to precipitator vessel (916)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to position the source (910), water product (926), tank (912), slurry (914/16), mixing apparatus (928) and pipe running from mixing apparatus (928), of apparatus (908), to the source of produced/brackish water and pump (824), of apparatus (800), thereby achieving a feeding point is located in the primary flow path, wherein the primary flow path supplies the ion removal device with hard water.  Apparatus (908) achieves a homogeneously dispersed combined flow of seed crystals in the source water prior to entering the precipitator vessel (916). “Tank 912 is equipped to hold and dispense a slurry composition 914 of the invention such that a combined flow 924 of water product 926 and slurry composition 914 is formed and directed towards and into mixing apparatus 928.”  See paragraph [00268]. See also paragraph [00272].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to maintain this configuration of apparatus (908) when modifying apparatus (800) of WO ‘443 in order to maintain the homogeneously dispersed combined flow feature of WO ‘443.  Additionally, MPEP 2144.04, Section VI., C., holds that it is prima facie obvious to rearrange parts of an apparatus.  Hence, rearranging the location of the feeding point is merely a design choice.
Regarding claim 13, modified WO ‘443 discloses the invention as discussed above in claim 2. Further, modified WO ‘443 or modified WO ‘443 discloses the feeding point is located in the hard water storage (In WO ‘443, it would be merely a design choice to rearrange the location of the feeding point in the ion removal system.  See MPEP 2144.04.)  
In the alternative, JP ‘996 discloses that “[t]he crystallization reaction tower 2 filled with calcium carbonate seed crystals….”  See paragraph [100]. See figure 1, crystallization reaction tower (2).  That is, the feeding point is located within the crystallization reaction tower, i.e. In a hard water storage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the feeding point of modified WO ‘443 by filling the calcium carbonate seed crystals in the vessel (820) of modified WO ‘443 rather than in a separate tank (912) because “calcium carbonate generated by the crystallization reaction is rapidly crystallized and laminated on the seed crystal, so that the generation of fine particles of calcium carbonate is small and sludge due to the fine particles is less likely to be generated.  Calcium carbonate crystals grown by crystallization and lamination are granular and easily dehydrated, so they are easy to handle.” See paragraph [0180]-[0184].  
Regarding claim 14, modified WO ‘443 discloses the invention as discussed above in claim 2. Further, modified WO ‘443 discloses the particle feeder brings a gel particle (Since the particle is the same and the particle feeder is the same, then the particle formed must necessarily be a gel particle. See MPEP 2112 and In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997)).



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773